                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

DARIA SALEH ex rel. L.A., E.A.,                       :              Case No. 3:18-cv-153
and B.A.,                                             :
                                                      :              Judge Thomas M. Rose
                 Plaintiffs,                          :
                                                      :
v.                                                    :
                                                      :
WILLIAM P. BARR, United States                        :
Attorney General, et al., 1                           :
                                                      :
                 Defendants.                          :


        ENTRY AND ORDER GRANTING MOTION TO DISMISS (DOC. 21) AND
                          TERMINATING CASE


        This case is before the Court on the Motion to Dismiss (Doc. 21) filed by Defendants

William P. Barr, United States Attorney General, Christopher Wray, Director of the Federal

Bureau of Investigation, and Kirstjen Nielsen, Secretary of the Department of Homeland Security

(collectively, “Defendants”). Plaintiffs, unnamed children of a lawful permanent resident, allege

their constitutional rights will be harmed if their father is subject to a removal order or if their

father is compelled to testify as a witness in a criminal trial. They seek declarations under the

Declaratory Judgment Act that (1) federal agents conspired to dissuade their father from pursuing

a naturalization application in 2010, and (2) their father is not required to testify in any future trial.

Defendants move to dismiss Plaintiffs’ Complaint (Doc. 1) for lack of jurisdiction pursuant to Fed.

R. Civ. P. 12(b)(1) and for failure to state a claim upon which relief can be granted under Fed. R.

Civ. P. 12(b)(6). Defendants’ Motion is fully briefed. (Docs. 21-23.) The Court GRANTS the

Motion to Dismiss (Doc. 21) and TERMINATES this case because Plaintiff’s claims are not ripe

and therefore do not present a case of controversy within the Court’s jurisdiction.


1
 William P. Barr was sworn in as Attorney General on February 14, 2019. He is substituted as Defendant for former
Attorney General Jefferson Sessions, III, pursuant to Federal Rule of Civil Procedure 25(d).
   I.      BACKGROUND

        As alleged in the Complaint, Plaintiffs’ father, whose name has been withheld by Plaintiffs

to protect his safety, was indicted on June 14, 2011 in federal court for eleven counts of Dealing in

Firearms without Being a Licensed Dealer, two counts of Unauthorized Use, Transfer,

Acquisition, Alteration or Possession of Benefits, and two counts of Wire Fraud. (Doc. 1 at ¶ 6.)

Pursuant to a Plea Agreement, Plaintiffs’ father pled guilty to counts five, thirteen and twenty of

the indictment, one of each of the offenses charged. (Id. at ¶ 7.) Plaintiffs’ father is a Lawful

Permanent Resident (“LPR”) of the United States. (Id. at ¶ 8.) Plaintiffs allege that their father’s
LPR status expires in 2019—the Court addresses this allegation in its analysis below. (Id. at ¶ 9.)

        Plaintiffs allege that their father completed all of the requirements to become a United

States citizen and was scheduled to be sworn-in as a citizen in November 2010. (Id. at 10.) One

day before the ceremony, however, an officer of the United States Customs and Immigration

Service (“USCIS”) office in Cincinnati told Plaintiff’s father not to attend the ceremony for

security reasons. (Id.) Plaintiffs allege that the USCIS officer’s statement was untrue and was

intended to mislead Plaintiffs’ father into losing his status as a citizen. (Id.) At the time,

Plaintiffs’ father was under investigation but had not yet been indicted.

        In 2011, while his criminal case was pending, Plaintiffs’ father met with agents for the

Federal Bureau of Investigation (“FBI”). (Id. at ¶ 11.) At the second meeting with FBI agents,

one of the agents told Plaintiffs’ father that the FBI could help him if he worked with them as an

informant. (Id. at ¶ 12.) The FBI allegedly told Plaintiffs’ father that they “would keep him out

of jail” and “work behind the scenes” so that when he eventually had to go to immigration court,

his case would be dismissed. (Id. at ¶ 13.) Plaintiffs’ father was not told, as alleged by Plaintiffs,

that he would ever have to testify in court for the FBI. (Id. at ¶ 14.)

        After entering into the Plea Agreement on October 13, 2011, certain conditions of his plea

were entered under seal on March 29, 2012. (Id. at ¶ 16.) Plaintiffs allege that their father has



                                                  2
been involved in and supplied information in terrorism cases.

       In 2012, Plaintiffs’ father received a letter from the USCIS office in Cincinnati telling him

to come to their office. An FBI agent spoke to a USCIS representative and told Plaintiffs’ father

not to go or he would be taken into custody. (Id. at ¶ 20.) The FBI agent also told Plaintiffs’

father to withdraw his request for citizenship, which he did. (Id. at ¶ 21.) The FBI thereafter

secured the withdrawal of the USCIS warrant. Since 2012, Plaintiffs’ father reports annually to

USCIS that he is voluntarily working for the FBI and USCIS takes no action against him. (Id. at ¶

23.)
       Plaintiffs’ father was told that he may have to testify in open court in a trial set for June or

July 2018. On September 26, 2018, the parties jointly moved the Court to stay this action pending

the completion of a criminal trial in which Plaintiffs’ father might be asked to testify. The Court

granted the stay. On December 7, 2018, the parties notified the Court that the criminal trial had

been completed with the entry of a guilty verdict. Plaintiffs contend that the completion of the

trial did not moot any of their claims.

       Plaintiffs fear for their father’s safety if he is required to testify in a trial. (Id. at ¶ 26.)

Namely, they fear that the people against whom Plaintiffs’ father has testified might retaliate

against him. Such retaliation could occur in the United States or abroad. An FBI agent has told

Plaintiffs’ father that they cannot prevent his deportation, but would argue against it. (Id. at ¶ 27.)

Plaintiffs allege that the FBI misinformed their father about their limited or lack of ability to

intervene on his behalf with the USCIS.

       Plaintiffs allege that their separation from or the harming of their father will deprive them

of his continued love, affection, care and financial support. (Id. at ¶ 34.) As a remedy, Plaintiffs

seek two declarations pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201: (1) a

declaration that federal agents conspired to prevent their father from attending a naturalization

ceremony in 2010, thereby exposing him to the possibility of future removal proceedings; and (2)



                                                  3
a declaration that their father not be required to testify in any trial or public hearing resulting from

his plea agreement. (Id. at ¶ 36.)

    II.       LEGAL STANDARD ON DEFENDANTS’ MOTION TO DISMISS

           Defendants move to dismiss the Complaint for lack of jurisdiction and for failure to state a

claim. A motion to dismiss for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1)

may involve a facial or factual attack. Global Tech., Inc. v. Yubei (XinXiang) Power Steering Sys.

Co., 807 F.3d 806, 810 (6th Cir. 2015). Here, Defendants bring a facial attack; therefore, the

Court must accept the Complaint’s allegations as true. Id.
           When considering a motion to dismiss under Rule 12(b)(6), the Court likewise must accept

all factual allegations as true and construe the Complaint in the light most favorable to Plaintiffs.

Schaefer v. U.S. Postal Serv., 254 F. Supp. 2d 741, 745-46 (S.D. Ohio 2002). The court need not

accept as true legal conclusions or unwarranted factual allegations. Theile v. Michigan, 891 F.3d

240, 243 (6th Cir. 2018). To survive a Rule 12(b)(6) motion, the “plaintiff must present a facially

plausible complaint asserting more than bare legal conclusions.” Id.

    III.      ANALYSIS

           Defendants argue that the Complaint fails to establish subject matter jurisdiction for three

reasons: (1) Plaintiffs have not identified a waiver of sovereign immunity, (2) Plaintiffs lack

constitutional standing, and (3) Plaintiffs’ claims are not ripe. (Doc. 21 at 4.) For the reasons

below, neither of Plaintiffs’ claims for declaratory judgment is ripe. The Court therefore does not

consider Defendants’ other arguments under Rule 12(b)(1) or (6).

           The basic rationale of the ripeness doctrine “is to prevent the courts, through premature

adjudication, from entangling themselves in abstract disagreements.” Thomas v. Union Carbide

Agricultural Products Co., 473 U.S. 568, 580 (1985). “Ripeness becomes an issue when a case is

anchored in future events that may not occur as anticipated, or at all.” Nat’l Rifle Ass’n of Am. v.

Magaw, 132 F.3d 272, 284 (6th Cir. 1997) (citing Pacific Gas & Elec. Co. v. State Energy



                                                    4
Resources Conservation & Dev. Comm'n, 461 U.S. 190, 200–01 (1983); Dames & Moore v.

Regan, 453 U.S. 654, 689 (1981)).

        “A case is ripe for pre-enforcement review under the Declaratory Judgment Act only if the

probability of the future event occurring is substantial and of ‘sufficient immediacy and reality to

warrant the issuance of a declaratory judgment.’” Magaw, 132 F.3d at 284 (quoting Golden v.

Zwickler, 394 U.S. 103, 108 (1969)). A court must weigh several factors to determine if a dispute

is ripe: (1) the hardship to the parties if judicial relief is denied at the pre-enforcement stage in the

proceedings, (2) the likelihood that the alleged harm will ever occur, and (3) “whether the case is
fit for judicial resolution at the pre-enforcement stage, which requires a determination of whether

the factual record is sufficiently developed to produce a fair adjudication of the merits of the

parties' respective claims.” Magaw, 132 F.3d at 184 (citing, inter alia, Brown v. Ferro Corp., 763

F.2d 798, 801 (6th Cir.) (“ripeness doctrine ... requires that the court exercise its discretion to

determine if judicial resolution would be desirable under all of the circumstances”), cert. denied,

474 U.S. 947 (1985)). “[T]he prudential considerations that weigh in the ripeness calculus are the

need to ‘fles[h] out’ the controversy and the burden on the plaintiff who must ‘adjust his conduct

immediately.’” Magaw, 132 F.3d at 284 (quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 891

(1990)).

        Here, Plaintiffs allege that they will suffer an injury if their father is removed from the

country (first claim) or he is retaliated against for testifying at trial as a Government witness

(second claim). Plaintiffs have not alleged that either of these events are imminent or likely to

ever occur. In order for Plaintiffs’ father to be removed from the country, a series of events would

have to occur. As Defendants argue, he would be subject to deportation if he “does not apply for

citizenship; U.S. Immigration and Customs Enforcement (“ICE”) brings removal proceedings

against their father in the future; an immigration judge determines that their father is removable

and enters an order of removal; the Board of Immigration Appeals (“B.I.A.”) and a federal court of



                                                   5
appeals uphold the immigration judge’s decision; and their father is removed.” (Doc. 23 at 2.)

       Plaintiffs point to their allegations that an ICE warrant for their father has already been

issued (Doc. 1 at ¶ 19-22) and that his LPR status expires in 2019 (id. at ¶ 9). An ICE warrant is

just the first step in removal proceedings, which, as Defendants note, may be challenged. In

addition, Defendants cite authority showing the LPR status does not expire, as alleged by

Plaintiffs, without adjudication. See 8 C.F.R. § 1001.1(p) (LPR status “terminates upon entry of a

final administrative order of exclusion, deportation, removal, or rescission”); Matter of C-J-H, 26 I

& N Dec. 284, 287 (BIA 2014) (“The respondent therefore remains a lawful permanent resident
until there is a final order of removal.”); see also Maintaining Permanent Residence, U.S.

Citizenship    &     Immigration     Servs.,     https://www.uscis.gov/green-card/after-green-card-

granted/maintaining-permanent-residence (“You will lose your permanent resident status if an

immigration judge issues a final removal order against you.”) (last updated Feb. 17, 2016).

       The Court would have to make many assumptions about how the adjudicative process

would proceed to reach the conclusion that Plaintiffs’ father will lose his LPR status and be subject

to removal.    The Court does not have jurisdiction to rule on such hypothetical outcomes.

Plaintiffs cite Hamdi v. Napolitano, 620 F. 3d 615 (6th Cir., 2010), in which the children of a

parent facing deportation were found to have standing to sue under the Declaratory Judgment Act.

In that case, however, the plaintiffs’ claims were ripe because a final order of removal had already

been entered against their parent. Id. at 619.

       Plaintiffs also have not alleged that their father is in imminent danger of retaliation for

providing testimony at trial. The criminal trial alleged in the Complaint has been completed.

The Court stayed this case, at the parties’ joint request, while it was pending. Plaintiffs never

moved to lift the stay and seek relief related to that trial. These facts demonstrate that the alleged

threat to Plaintiffs’ father, upon which they base their claims, is not imminent or even likely to

occur in the near future. Again, Defendants accurately outline the sequence of events that would



                                                  6
have to occur for Plaintiffs’ alleged injury to materialize: their father must be served with a trial

subpoena; the trial judge must deny any motion to quash the subpoena or to modify the subpoena

to protect his identity; their father must testify in open court; and unnamed individuals must

retaliate against him for his testimony. The Court cannot predict whether any of these events will

occur. Indeed, a trial judge’s determination on a motion to quash will be based on many factors,

including the claims being tried, the evidence offered at trial, and the anticipated content of

Plaintiffs’ father’s testimony.

         In sum, Plaintiffs’ Complaint must be dismissed because it is “anchored in future events
that may not occur as anticipated, or at all.” Magaw, 132 F.3d at 284.

   IV.      CONCLUSION

         For the reasons above, the Court GRANTS the Motion to Dismiss (Doc. 21) and

TERMINATES this case.

         DONE and ORDERED in Dayton, Ohio, this Wednesday, February 27, 2019.

                                                                   s/Thomas M. Rose
                                                           ________________________________
                                                                   THOMAS M. ROSE
                                                           UNITED STATES DISTRICT JUDGE




                                                 7
